Rugg, C.J.
The petitioner, by virtue of an appointment on the first Monday of January, 1924, seeks to have established a right in himself to serve as a member of a committee *526of the city council of Brockton until the first Monday of January, 1926. It is provided in the city charter of the city of Brockton, St. 1881, c. 192, § 3, that “The election of city . . . officers shall take place on the Tuesday next after the first Monday of December of each year; and the municipal year shall begin on the first Monday of January following.” After St. 1921, c. 307, became operative, biennial were substituted for annual elections in Brockton and the first Monday of January following the election of its members was made the date for the inauguration of the city government. No words of that statute purported to make any change in the municipal year as theretofore defined. No change was wrought by implication. The words “municipal year” in this context cannot be stretched to signify two years or anything more than substantially a twelve month period. The rules of the city council prior to 1921 provided for the appointment of its committees “at the commencement of the municipal year.” The rules have not been changed in this particular. The term of office of members of committees of the city council of the city of Brockton confessedly was one year. Prior to the acceptance of St. 1921, c. 307, the term of office of its committees was within the jurisdiction of the city council. Its rules fix that term for “the municipal year,” which means, as here used, the period from one first Monday of January to the next first Monday of January, except as affected by the provision of St. 1921, c. 307, § 2, as to that day faffing .on a holiday. The case at bar is governed by the views expressed in Opinion of the Justices, 239 Mass. 603, adopted now as the basis of this decision.

Petition dismissed.